Citation Nr: 0824789	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  A rating decision in February 2003 denied service 
connection for bipolar disorder and found that evidence had 
not been presented to reopen claims for service connection 
for schizophrenia and major depressive disorder.  The veteran 
was notified of that decision and did not file a notice of 
disagreement within one year.  

2.  Evidence added to the record since February 2003 is 
merely cumulative of evidence previously of record and does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

Evidence received since the February 2003 rating decision, 
which denied the veteran's claim for service connection for 
bipolar disorder and found that evidence had not been 
presented to reopen his claims for service connection for 
schizophrenia and major depressive disorder, is not new and 
material and the claim is not reopened; the February 2003 
rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection for a nervous condition, variously 
diagnosed as schizophrenia with depressive neurosis, schizoid 
personality disorder, and major depressive disorder, was 
denied by rating decisions in November 1978, June 2002, and 
February 2003.  The veteran was notified of each of those 
decisions and did not file a notice of disagreement within 
one year.  

The evidence that was previously of record consisted 
primarily of the veteran's service medical records and VA 
treatment records beginning in February 1978.  The clinical 
records during service are silent for any mention of 
symptoms, clinical findings, or diagnosis of any psychiatric 
disorder; the report of the veteran's separation examination 
noted his report of a history of nervous trouble, but the 
examiner did not record any pertinent findings or diagnosis.  
The veteran was hospitalized at VA facilities in February and 
June 1978, when he was initially diagnosed as having 
schizophrenia; the final diagnoses, however, were depressive 
neurosis and schizoid personality disorder.  It was noted at 
that time that he had developed a depressive illness 
approximately one year earlier, precipitated by a recent 
divorce.  The veteran was again hospitalized in 1996 for 
treatment of depression and possible personality disorder.  

A VA compensation examiner in March 1997 recorded a diagnosis 
of recurrent major depressive disorder without psychotic 
features, but did not opine as to the date of onset of the 
disorder.  

The medical evidence received since the February 2003 rating 
decision consists of VA inpatient and outpatient treatment 
records beginning January 2003 that reflect ongoing treatment 
for mixed bipolar disorder and impulse control disorder.  No 
examiner during that period expressed an opinion as to the 
date of onset of the veteran's chronic psychiatric disorder.  
In particular, no examiner related his current psychiatric 
disorder to service or indicated that any psychosis began 
within one year after his separation from service.  

The veteran also testified at a hearing before a Decision 
Review Officer at the RO in March 2007.  He recalled being 
given anti-anxiety medication during service, but did not 
recall whether he was diagnosed with a psychiatric disorder.  
The veteran stated that he was first diagnosed with a 
psychiatric disorder and was treated by a private 
psychiatrist in 1973 or 1974.  He recalled being treated with 
Thorazine.  The veteran indicated that he was trying to 
obtain records of that treatment.  

No further evidence has been received.  

Initially, the Board notes that the veteran filed a VA Form 
21-526 (Application for Compensation and/or Pension) in June 
2004.  On that form, he listed the following disorders for 
which he was claiming compensation:  bipolar disorder, 
depressive neurosis, schizoaffective disorder, schizophrenia, 
schizoid personality disorder, and gender identity disorder.  
Because the evidence received since the February 2003 rating 
decision does not show that any examiner has diagnosed or 
considered a diagnosis of schizoaffective disorder, 
schizophrenia, or gender identity disorder, the Board will 
consider the veteran's claims in that regard as part of his 
application to reopen his previously denied claims for 
service connection for a psychiatric disorder.  

The Board finds that the evidence that has been received 
since the February 2003 rating decision shows nothing more 
than continued treatment for a psychiatric disorder, 
variously diagnosed, that was previously known to be present.  
Because the evidence is merely cumulative of evidence 
previously of record, it is not new.  Moreover, it is not 
material - no additional evidence has been received that 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.  Although the veteran described during 
his hearing having been seen by a psychiatrist in conjunction 
with his incidents of going AWOL during service, the service 
medical records do not reflect any such treatment or 
evaluation.  The new evidence does not contain any additional 
evidence suggesting that the veteran's current psychiatric 
disorder had its origins in service, nor is there any new 
evidence indicating that a psychosis was present to a 
compensable degree within the first year after his separation 
from service.  The additional evidence, including the 
veteran's hearing testimony, does not raise a reasonable 
possibility of substantiating his claim.  

In the absence of new and material evidence, the veteran's 
claim for service connection for a psychiatric disorder is 
not reopened and the February 2003 rating decision is final.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a June 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The June 2004 letter also notified the veteran of 
the specific reasons that his claim was previously denied and 
of the information or evidence that was needed to reopen his 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Further, the cover letter for the May 2006 statement of the 
case (SOC) notified him of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that the required notice was provided 
either before the adverse decision in September 2004 or prior 
to the RO's last consideration of the veteran's claim in the 
June 2007 supplemental statement of the case.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at a hearing.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, VA 
treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  




ORDER

New and material evidence not having been presented, the 
claim for service connection for a nervous condition is not 
reopened.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


